
	
		II
		112th CONGRESS
		1st Session
		S. 537
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require the Secretary of the Treasury to instruct the
		  United States Executive Directors of the World Bank and the Asian Development
		  Bank to use the voice and vote of the United States to oppose the provision of
		  any loan or financial or technical assistance for a project for the
		  construction of hydroelectric dams or electricity transmission systems in the
		  Mekong River Basin unless the Secretary makes certain assurances with respect
		  to the project, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mekong River Protection Act of
			 2011.
		2.Opposition of
			 the United States to loans and assistance from the World Bank and the Asian
			 Development Bank with respect to the construction of hydroelectric dams and
			 electricity transmission systems in the Mekong River Basin
			(a)In
			 generalThe Secretary of the Treasury shall instruct the United
			 States Executive Directors of the World Bank and the Asian Development Bank to
			 use the voice and vote of the United States to oppose the provision of any loan
			 or financial or technical assistance for a project for the construction of
			 hydroelectric dams or electricity transmission systems in the Mekong River
			 Basin unless, not later than 21 days before a vote to provide such a loan or
			 such assistance, the Secretary of the Treasury submits the report described in
			 subsection (b) to the committees specified in subsection (c).
			(b)Report
			 describedThe report described in this subsection is a report
			 that, based on information provided by the Bank considering providing a loan or
			 other assistance with respect to a project described in subsection (a),
			 provides the following assurances with respect to the project:
				(1)The project will
			 be carried out in a manner that adheres to the safeguard policies of the Bank
			 with respect to protecting the environment, ensuring the safety of dams, the
			 involuntary resettlement of people displaced by dams, indigenous peoples, and
			 the reduction of poverty.
				(2)The project will
			 not result in significant adverse effects on—
					(A)water flows along
			 the Mekong River mainstream and its tributaries or the seasonal changes in the
			 flow of the river; or
					(B)local or regional
			 public health, food security, or the environment.
					(3)The project
			 includes a plan to incorporate the benefits gained by the generation of
			 electricity and irrigation projects into the local and national economies in
			 the area surrounding the site of the project.
				(4)The project
			 includes a contingency plan to address the effects on income and food
			 insecurity that might arise from disruptions along the Mekong River during the
			 construction phase of the project.
				(5)The project was
			 developed taking into consideration assessments of the environmental and
			 socioeconomic impact of the project on the Mekong River Basin region and the
			 results of those assessments have been made available to all countries along
			 the Mekong River.
				(6)The development
			 of the project included consultations with the governments of the countries
			 along the Mekong River and appropriate regional multilateral institutions and
			 community organizations.
				(c)Committees
			 specifiedThe committees specified in this subsection are—
				(1)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Financial Services and the Committee on Appropriations of the House of
			 Representatives.
				(d)World Bank
			 definedIn this section, the term World Bank means
			 the International Bank for Reconstruction and Development and the International
			 Development Association.
			
